Citation Nr: 0531203	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  97-03 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD) with alcohol dependance, currently rated 
as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to June 
1970.

This matter originally came to the Board of Veterans' 
Appeals (BVA or Board) from a February 1996 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which 
denied a rating in excess of 10 percent for PTSD.

During the course of this lengthy appeal, service 
connection has been established for alcohol dependance as 
being part of the veteran's PTSD and the rating has been 
increased, most recently to 70 percent effective from the 
date of claim. 


FINDINGS OF FACT

The veteran's PTSD with alcohol dependance is manifested 
by total social and industrial impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD 
with alcohol dependance have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, including § 4.132 and 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Information means non-
evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to 
the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 
2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, VA has a 
duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is 
of record to grant this claim.  Therefore, no further 
development is needed.
`
Law and Regulations

Disability evaluations are determined by the application 
of a schedule of ratings that is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities. 

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more 
closely approximates the criteria for that rating. 
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

During the pendency of the veteran's appeal, a revised 
rating schedule for mental disabilities became effective 
on November 7, 1996.  The Board notes that the veteran was 
advised of the old and new criteria for PTSD in the 
October 1996 Statement of the Case and a June 1997 
Supplemental Statement of the Case.

Thus, the Board may consider whether an increased 
evaluation is warranted under either the old or new 
version of that schedule without prejudice to the veteran.

However, the Board points out that the new criteria may 
not be applied for the period prior to the revision.  See 
VAOPGCPREC 3-2000 (April 10, 2000).  As limited by 38 
U.S.C.A. § 5110(g) (West 2002), the effective date of any 
increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.

Prior to November 7, 1996, the rating criteria for 
service- connected PTSD read, in pertinent part, as 
follows:

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there 
is severe impairment in the ability to obtain and retain 
employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected 
as to result in virtual isolation in the community and 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The veteran must 
be demonstrably unable to obtain or retain employment.

38 C.F.R. § 4.132 including Diagnostic Code (DC) 9411, 
effective prior to Nov. 7, 1996.

On and after November 7, 1996, the criteria for rating 
service-connected PTSD read, in pertinent part, as 
follows:

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is applicable where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name. 

38 C.F.R. § 4.130, DC 9411 (2005).

Analysis

The veteran has been examined on numerous occasions in 
recent years and, while the level of psychiatric 
impairment has varied, the Board finds that, overall, the 
relevant findings are more nearly consistent with total 
social and industrial inadaptability or a 100 percent 
schedular rating under the criteria in effect prior to and 
since November 7, 1996.  Global Assessment of Functioning 
(GAF) scores have been reported as low as 31.  GAF scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores ranging 
from 31 to 40 reflect some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up other children, is defiant at home, and is 
failing at school).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

The Board further notes that, while many of the criteria 
listed in the rating schedule as being characteristic of a 
100 percent rating are not apparent, the symptoms recited 
in the criteria in the rating schedule for evaluating 
mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, 
that would justify a particular rating."  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must 
consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  The Board has given 
considerable weight to various clinician's comments 
regarding a history of employment difficulties and rather 
dim prospects for future employment, given the veteran's 
persistent psychiatric symptomatology.  For example, he 
last worked at a steady job in 1996.  The veteran has a 
history of employment problems due to irritability towards 
supervisors and outbursts of anger.  He has been 
previously fired due to interpersonal difficulties at 
work, including episodes of irritability, unprovoked anger 
and confrontative behavior.  The veteran has been 
described as severely disabled in his ability to hold 
gainful employment, as well as maintaining satisfactory 
interpersonal relationships for the rest of his life.  
 
The veteran has also manifested symptoms of anxiety, 
hallucinations, survivor guilt, impaired sleep, impaired 
concentration, hypervigilance, exaggerated startle 
response, physiologic reactivity upon exposure to events 
that symbolize the trauma, intrusive memories of combat, 
flashbacks, weekly panic attacks, paranoid ideation, 
significantly depressed mood and affect, and incidents of 
suicidal ideation.  He has been found to be detached from 
others and avoidant crowds.  Additionally, the veteran has 
marital troubles that have been attributed to his PTSD.  

The VA examiner who evaluated the veteran in January 2005 
described the veteran's PTSD symptomatology as severe with 
serious impairment in social and occupational functioning.  
She observed that her findings were consistent with those 
of all the VA clinicians who have treated him for PTSD.  
The examiner found that it was as likely as not that the 
veteran's alcohol dependence, which increases his 
disability, is aggravated by the service-connected PTSD. 

In summary, the veteran's PTSD with alcohol dependance has 
been assigned GAF scores as low as 31; the various 
clinicians who have treated or evaluated him report a 
history of employment difficulties and rather dim 
prospects for future employment due to his persistent 
psychiatric symptomatology; he has also manifested 
persistent and disabling symptoms that have been 
attributed to his service-connected PTSD with secondary 
alcohol dependance, to include anxiety, hallucinations, 
survivor guilt, a sleep disorder, impaired concentration, 
hypervigilance, exaggerated startle response, physiologic 
reactivity upon exposure to events that symbolize the 
trauma, intrusive memories of combat, flashbacks, weekly 
panic attacks, avoidance of crowds, paranoid ideation, and 
incidents of suicidal ideation.  In view of the foregoing, 
the Board finds that the degree of disability resulting 
from the veteran's PTSD with alcohol dependance more 
nearly approximates the criteria for a 100 percent 
scheduler evaluation, i.e., total occupational or social 
impairment under bother the former and current criteria 
for rating mental disorders.  38 C.F.R § 4.132 and 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005); see also 38 C.F.R. § 4.7 (2005).  
Accordingly, a 100 percent schedular evaluation is 
warranted.






  
ORDER

Entitlement to a 100 percent schedular rating for PTSD is 
granted, subject to the rules and regulations governing 
the payment of VA monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


